USDC IN/ND case 3:19-cv-00866-DRL-MGG document 13 filed 01/15/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 RANDALL IZQUIERDO,

                      Petitioner,

        v.                                         CAUSE NO. 3:19-CV-866 DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION AND ORDER

       Randall Izquierdo, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (MCF 17-06-0147) where the Miami

Correctional Facility Disciplinary Hearing Officer (DHO) found him guilty of

Assault/Battery in violation of Indiana Department of Correction (IDOC) offense A-102

on June 23, 2017. As a result, he was sanctioned with the loss of 60 days earned credit

time and demoted to Credit Class 2.

       According to the conduct report, a corrections officer saw Mr. Izquierdo engaged

in a physical altercation with his cellmate. ECF 1-1 at 1. Mr. Izquierdo had his cellmate in

a headlock and was punching him in the back with his right hand while holding a hot

pot in the other. Id. After the officer instructed the two men to separate, Mr. Izquierdo let

go and then hit his cellmate twice in the head with the pot. Id.

       Mr. Izquierdo argues he is not to blame for the altercation. He says it is the prison’s

fault for housing him with a dangerous offender, despite his repeated requests to be

moved. ECF 1 at 4. He asserts it was only a matter of time before his dangerous cellmate
USDC IN/ND case 3:19-cv-00866-DRL-MGG document 13 filed 01/15/21 page 2 of 3


would try and kill him, and he had no choice but to act in self-defense. Id. at 5. Plus, he

says, the officer lied in the conduct report because it is impossible for him to be punching

his cellmate with one hand and holding a hot pot in the other hand, all while keeping his

cellmate in a headlock. Id.

       To the extent that Mr. Izquierdo is arguing that he was acting in self-defense, that

is not a basis for granting him relief. “Prisons may discipline inmates who engage in

violence even if the inmate did so to protect himself." Keller v. Cross, 603 F. App’x 488, 489

(7th Cir. 2015). “[I]nmates do not have a constitutional right to raise self-defense as a

defense in the context of prison disciplinary proceedings.” Jones v. Cross, 637 F.3d 841, 848

(7th Cir. 2011).

       Mr. Izquierdo’s other contention that the officer lied in the conduct report does not

provide a basis for granting him relief. In the disciplinary context, “the relevant question

is whether there is any evidence in the record that could support the conclusion reached

by the disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-56 (1985). “In

reviewing a decision for some evidence, courts are not required to conduct an

examination of the entire record, independently assess witness credibility, or weigh the

evidence, but only determine whether the prison disciplinary board’s decision to revoke

good time credits has some factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th

Cir. 1999) (quotation marks and citation omitted). Even a conduct report alone can be

sufficient evidence to support a finding of guilt. Id. Notably, Mr. Izquierdo acknowledges

in his petition that he was fighting with his cellmate; he merely quibbles with the details




                                              2
USDC IN/ND case 3:19-cv-00866-DRL-MGG document 13 filed 01/15/21 page 3 of 3


in the conduct report. Therefore, the conduct report is some evidence of guilt and this

habeas corpus petition must be denied.

       If Mr. Izquierdo wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because, pursuant to 28 U.S.C. § 1915(a)(3), an appeal in this case could

not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas Corpus

Rule 4;

       (2) DIRECTS the clerk to enter judgment; and

       (3) DENIES Randall Izquierdo leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       January 15, 2021                          s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             3
